LOGO [g3923411.jpg]    Exhibit 10.2

VIA HAND DELIVERY

August 1, 2012

Michael W. Zellner

Re: Transition and Release Agreement

Dear Mike:

Based on our discussions, we have agreed that your employment with PMC-Sierra
will terminate effective November 9, 2012 (the “Separation Date”) and that you
will support PMC-Sierra, Inc. (“PMC” or the “Company”) during a transition
period. Once countersigned by you, this letter reflects our understanding of the
terms and conditions of your transition and separation (this “Agreement”). You
will not receive any of the separation payment and benefits described in this
Agreement unless you sign and do not subsequently revoke this Agreement.

1. Transition: Between the date of this Agreement and the Separation Date (such
period being the “Transition Period”), you agree to continue to function in your
current capacity including, without limitation, signing off on PMC’s second and
third fiscal quarter financial statements and related filings with the
Securities and Exchange Commission (the “SEC”). During the Transition Period,
you will continue to receive your current base salary and remain eligible to
participate in the Company’s benefit plans in accordance with their terms
provided that you continue to perform your duties in good faith and oversee
their transition as directed.

2. Separation Payment: Ten business days following your Separation Date, PMC
will pay you a lump sum payment of $ 403,728.42, which amount is equal to nine
months of your base salary plus a bonus payment for the period of June 24, 2012
through nine months following the Separation Date calculated on the basis of the
Short Term Incentive Program payout rate for the first half of 2012, less all
taxes and other applicable payroll withholdings.

3. Equity:

a) PMC will accelerate vesting as follows:

 

  •  

RSU Grant No. 4836, granted 5/25/2011: 11,667 RSUs will vest on the Separation
Date;

 

  •  

RSU Grant No. P10015, granted 5/26/2009: 5,555 RSUs will vest on the Separation
Date;

 

LOGO [g3923412.jpg]

 

Page 1 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

  •  

RSU Grant No. P12402, granted 5/25/2010: 5,833 RSUs will vest on the Separation
Date;

 

  •  

Option Grant No. P08978, granted 3/3/2009: 8,334 options will vest on the
Separation Date;

 

  •  

Option Grant No. 1337, granted 4/5/2011: 13,125 options will vest on the
Separation Date; and

 

  •  

Option Grant No. P11811, granted April 5, 2010: 13,125 options will vest on the
Separation Date.

Except accelerated grants (or portions thereof) expressly identified above,
unvested equity as of the Separation Date will immediately cancel. We have
separately provided you with a statement of your equity grants as of the
Separation Date.

b) You will have the right to exercise vested options until 4:00 p.m. Eastern
Time (i) on the earlier of May 9, 2013 or (ii) the day the grant expires. For
avoidance of doubt, the term of the option grant is as stated in the applicable
grant agreement; the benefits of this paragraph 3(b) shall in no way extend the
term of any option grant.

Note that Nasdaq is not open every day and sometimes closes early. Nasdaq’s
hours and holiday schedule can be found at:
http://www.nasdaq.com/about/schedule.stm.

During the Transition Period you will remain subject to trade clearance and
other trading restrictions stated in the Company’s Insider Trading Policy as
well as continued reporting of your equity transactions to the SEC.

After the Separation Date you will not be responsible for filing Form 4’s with
the SEC but you still will be responsible for adhering to the “short-swing”
profit rule. The Legal Department will provide you with a memo regarding your
Section 16 responsibilities post separation.

4. Tax Preparation Services: PMC will pay for tax preparation support for your
Canadian and U.S. income tax filings for the 2012 tax year to the extent
provided in previous years. You agree to continue to cooperate with the Company
and its representatives and provide information requested and pay remittance in
a timely manner. PMC will not be responsible for your failure to pay your taxes
or payment of any penalties caused by your untimely tax payments or unreasonable
delay in providing any requested information. You will agree to promptly remit
to PMC its portion of any refunds received.

 

LOGO [g3923412.jpg]

 

Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

5. Limited COBRA Premium Coverage: If you desire to continue your medical
benefits and you do not become eligible for coverage under another plan, you may
apply for coverage under COBRA. COBRA coverage is not automatic; you must apply
and PMC cannot make the application for you. Once PMC receives notification of
your COBRA elections, PMC will reimburse you for your monthly premiums to
continue your current group medical, dental, and vision benefits under COBRA for
you and your dependents through August 31, 2013.

6. General Release of Claims: For good consideration including the separation
payment and other benefits described in paragraphs 2-5 above, the sufficiency of
which you hereby acknowledge, you, on behalf of yourself, your heirs, spouse and
assigns, except as expressly enumerated below, hereby completely waive, release
and forever discharge any and all claims, of any and every kind, nature and
character, known or unknown, foreseen or unforeseen, against the Company and its
current and former predecessors, successors, subsidiaries, officers, directors,
partners, agents, employees and assigns (collectively “PMC”), with respect to
any matter arising out of or connected with your employment with PMC, the
termination of your employment with PMC, and all benefits and compensation
connected with your employment with PMC or its termination, including without
limitation, claims of wrongful discharge, emotional distress, defamation, breach
of contract (express and/or implied), breach of the covenant of good faith and
fair dealing, any claims of discrimination based on age, sex, race, national
origin, religion, or on any other basis, including but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964; as amended, any
violation of the California Labor Code; the California Fair Employment and
Housing Act; any similar laws of other states, the Americans with Disabilities
Act: the Age Discrimination in Employment Act; the Family and Medical Leave Act;
the Employment Retirement Income Security Act; and all other federal, state or
local laws or regulations relating to employment; all as amended, and all claims
for attorneys’ fees and costs. The only claims that are not being waived and
released under this Agreement are claims you may have under the standard form
officer indemnification agreement and for vested benefits under the written
terms of the Company’s or state’s benefit plans or claims for any federal, state
or local statutory and/or public policy right or entitlement that, by applicable
law, are not waivable.

You further agree that this Agreement extinguishes all claims, whether known or
unknown, foreseen or unforeseen; you expressly waive any rights or benefits
under Section 1542 of the California Civil Code, or any comparable law of
another state, that provides as follows:

 

LOGO [g3923412.jpg]

 

Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

Thus, if any fact with respect to any matter covered by this Agreement is found
hereafter to be other than or different from the facts now believed by you to be
true, you expressly accept and assume that this Agreement shall be and remain
effective, notwithstanding such difference in the facts.

By signing below, you understand and agree that:

a) This Agreement is written in a manner you fully understand;

b) You are specifically waiving any rights or claims arising under the Age
Discrimination in Employment Act, as amended (“ADEA”);

c) This Agreement does not waive rights or claims that may arise after the date
this Agreement is executed;

d) The rights and claims waived in this Agreement are in exchange for
consideration over and above anything to which you are already entitled;

e) You have been advised in writing by PMC-Sierra to consult with an attorney
prior to executing this Agreement, and that you have, in fact, had an
opportunity to do so;

f) The law allows you twenty-one days (21) days (the “Review Period”) after the
date you receive this Agreement in order (i) to read and consider this
Agreement; (ii) to consult with an attorney of your own choosing (and cost)
regarding whether you should sign this Agreement; and (iii) to sign this
Agreement if that is what you decide to do.

g) Provided you have accepted this Agreement before the Review Period expires,
you have a period of seven (7) days within which you can revoke this Agreement,
and this Agreement shall not be effective until the seven-day revocation period
has been exhausted. The last day on which this Agreement can be revoked is
called the “Last Revocation Day.” The Effective Date of this Agreement is the
eighth day after you have timely accepted/executed this Agreement. If you choose
to revoke this Agreement, you must do so in writing, and the

 

LOGO [g3923412.jpg]

 

Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

revocation must be addressed and delivered to PMC-Sierra, ATTN: Legal
Department, 1380 Bordeaux Drive, Sunnyvale, CA 94089 (Fax): (408) 239-8166 on or
before 5:00 p.m. (Pacific) on the Last Revocation Day. If you deliver the
revocation by hand or facsimile, the revocation will be considered timely if
delivered or faxed to the above address and/or fax number on or before the Last
Revocation Day. If you deliver the revocation by mail, the revocation will be
considered timely if it is sent by overnight courier (i.e., FedEx) for receipt
on or before the Last Revocation Day.

7. Revisions: Any changes made to this Agreement, whether material or
immaterial, will not restart the running of the original review period stated in
paragraph 6(f) above. To be valid, any changes to this Agreement must be must be
in writing and signed by you and PMC’s CEO.

8. On-going Confidentiality Obligations: As a reminder, your obligations under
At Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement (“PMC Confidentiality Agreement”) remain in effect. A copy
of the PMC Confidential Information you executed will be provided on or before
your Separation Date.

9. Integration and Merger: With the exception of the Indemnification Agreement,
the Change of Control Agreement (the “Change of Control Agreement”), the PMC
Confidentiality Agreement and the grant agreements associated with each equity
grant (not exclusive to those grants identified in this Agreement), this
Agreement constitutes the entire Agreement between you and PMC with respect to
any matters referred to herein. This Agreement supersedes any and all of the
other agreements between you and PMC except as referenced herein. You expressly
acknowledge that if you should become eligible during the Transition Period to
receive separation benefits under the Change of Control Agreement, you will not
also be eligible to receive the separation benefits outlined in this Agreement.
No other consideration, agreements, representations, oral statements,
understandings or course of conduct which are not expressly set forth in this
Agreement should be implied or are binding. You are not relying upon any other
agreement, representation, statement or omission, understanding or course of
conduct that is not expressly set forth in this Agreement. This Agreement shall
not be deemed or construed at any time or for any purposes as an admission of
any liability or wrongdoing by either you or PMC.

10. Governing Law and Severability: This Agreement shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard

 

LOGO [g3923412.jpg]

 

Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

to choice-of-law provisions. In the event that any provision, or any portion
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision or portion of said provision.

11. Section 409A: On the Separation Date you will incur a separation from
service for purposes of Section 409A of the Internal Revenue Code (“Section
409A”) which concerns deferred compensation payments. It is the intent of the
parties that the provisions of this Agreement comply with all applicable
requirements of Section 409A. To the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Section 409A, then those provisions
shall be interpreted and applied in a manner that does not result in a violation
of the applicable requirements or limitations of Section 409A and the applicable
Treasury Regulations thereunder.

I would like to thank you in advance for the services you have rendered to
PMC-Sierra and for working to ensure a smooth transition.

Yours truly,

/s/ Gregory S. Lang

Gregory S. Lang

President and Chief Executive Officer

[Agreement of Employee Provided on the Following Page]

 

LOGO [g3923412.jpg]

 

Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g3923411.jpg]

 

AGREEMENT OF EMPLOYEE:

My signature below signifies my agreement with the above terms and conditions of
my separation including acceptance of the general release. Furthermore, I
acknowledge that I have read and understand the foregoing letter and that I sign
this release of all claims voluntarily, with full appreciation that I am forever
foreclosed from pursuing any of the rights I have waived.

 

Signed:  

        /s/ Michael W. Zellner

     Date:  

        August 7, 2012        

  Michael W. Zellner       

 

LOGO [g3923412.jpg]

 

Page 7 of 7